Citation Nr: 0806354	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-35 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability, 
and if so, whether the reopened claim should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In December 2007, the veteran provided testimony at a hearing 
at the RO, before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed November 2002 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed rating decision of November 2002, the RO 
denied entitlement to service connection for a psychiatric 
disability based on its determination that the veteran's 
psychiatric disability existed prior to service and was not 
aggravated by active duty

The subsequently received evidence includes the veteran's 
hearing testimony in which he refers to his stressors, not 
mentioned previously, and VA outpatient records noting 
treatment for PTSD as well as additional psychiatric 
disorders.  This evidence is neither cumulative nor redundant 
of the evidence previously of record.   It relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a psychiatric disability is granted.


REMAND

The veteran claims that he is entitled to service connection 
for a psychiatric disorder, to include PTSD, because it is 
the result of several in-service stressors that occurred 
while serving on active duty.  In this regard, there is 
medical evidence of a diagnosis of PTSD; however, none of the 
medical evidence of record indicates that there is a firm 
diagnosis of PTSD based upon an in-service stressor.  
Therefore, a VA examination is warranted.

Additionally, the Board notes that any records pertaining to 
treatment of the veteran's psychiatric disorders at the VA 
Medical Center (VAMC) in Bay Pines, Florida since July 2007 
should be obtained.  Also, while this case is in remand 
status, the RO or the Appeals Management Center (AMC) should 
provide the veteran with all required notice in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
Jan.30, 2008).
  
In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), notice that he should 
submit any pertinent evidence in his 
possession, and the notice required 
under Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet.App. Jan. 30, 2008).

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of the evidence.

4.  In any event, the RO or the AMC 
should obtain a copy of all additional 
records pertaining to the veteran's 
treatment for any psychiatric disorders 
at the VAMC in Bay Pines, Florida since 
July 2007.

5.  Then, the veteran should be 
scheduled for a VA examination by a 
psychiatrist or psychologist to 
determine the nature and etiology of 
all currently present acquired 
psychiatric disorders  The claims 
folders must be made available to and 
reviewed by the  examiner.  

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
If PTSD is diagnosed, the elements 
supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other psychiatric 
disorder found to be present, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
was present in service and if so, 
whether the disorder clearly and 
unmistakably existed prior to the 
veteran's entrance onto active duty.  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active 
duty, the examiner should provide an 
opinion as to whether the disorder 
clearly and unmistakably underwent no 
chronic increase in severity as a 
result of service.  

With respect to any currently present 
disorder which the examiner believes 
was not present during military 
service, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the veteran's naval service.

The supporting rationale for all 
opinions expressed must also be 
provided.

6.  If PTSD is diagnosed, the RO or the 
AMC should undertake appropriate 
development to verify the supporting 
stressor(s) through the U.S. Army and 
Joint Services Records Research Center, 
or other appropriate depository.

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


